COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        Marvinell Harlan v. Texas Workforce Commission, Appeal
                            Tribunal, Hearing Officer J. Koehn, Hearing Officer J.
                            Lawrence, and Commissioners Hope Andrade and Andres
                            Alcantar
Appellate case number:      01-17-00849-CV
Trial court case number:    2015-11049
Trial court:                190th District Court of Harris County

       This Court dismissed the appeal for want of jurisdiction. See Harlan v. Tex.
Workforce Comm’n, No. 01-17-00849-CV, 2018 WL 3737639 (Tex. App.—Houston [1st
Dist.] Aug. 7, 2018, no pet. h.) (mem. op.). And, on December 20, 2018, we denied
appellant Marvinell Harlan’s motion for rehearing. After appellant filed motions for an
extension, we extended the time to file a motion for en banc reconsideration to February
11, 2019, with no further extensions. Appellant has now filed a “Motion for Clarification
and Motion to File Motion for En Banc Reconsideration,” seeking additional time to file
a motion for en banc reconsideration. The motion is denied.
     Nevertheless, we extend the time to file a motion for en banc reconsideration
to Monday, March 4, 2019. No extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd_____
                    Acting individually  Acting for the Court

Date: February 21, 2019_